DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US 2018/0284332, “Murashige”) in view of Yasui et al. (US 2016/0356927, “Yasui”).
Regarding claim 1, Murashige teaches a display device having an optical film comprising a polarizing layer (e.g., PVA film including iodine dye, [0031], [0014], and see Fig. 2, layer 10, [0027] – [0030]), and a phase retardation film under the polarizing layer ([0027] – [0030], retardation layers 20, 60). Murashige additionally teaches the inclusion of a barrier layer (e.g., Fig. 2, layer 30, [0108]). 
    PNG
    media_image1.png
    275
    465
    media_image1.png
    Greyscale
	Murashige fails to specifically teach the inclusion of the inorganic barrier layer such that it is applied to a surface of the polarizing layer. However, in the same field of endeavor of polarizing films for use in display devices (e.g., [0002], [0003]), Yasui teaches a polarizing film having inorganic barrier layers on either side (e.g., [0010]) and wherein the inorganic barrier layers have water vapor permeability of less than 5 g/m^2*day ([0013]) and may be made of a non-polar inorganic material (e.g., an oxide of silicon, [0058]). Yasui additionally teaches the thickness of the inorganic layer of less than 1000 nm ([0063]). It therefore would have been obvious to have applied inorganic barrier layers to either side of the polarizer of Murashige either in addition to (or as a substitution of) the barrier layer of Murashige in order to prevent the polarizing layer from absorbing water and thus to protect the polarizing layer itself from degradation due to water vapor ([0003]). 
Regarding claims 2 and 3, modified Marashige additionally teaches that the inorganic barrier layers may be made of, for example, a silicon oxide or a silicon nitride (see Yasui, [0058], [0060], e.g., such as SiO2, commonly referred to as silicon oxide). 
Regarding claim 4, modified Murashige additionally teaches that the inorganic layer may be between the polarizer and the protective film and the underlying retardation films as they are applied to either side of the polarizing layer (Yasui, [0010]). 
Regarding claim 5, Murashige additionally teaches the inclusion of a protective layer over the polarizer and that it may be made of, e.g. TAC (Murashige, [0148]).
Regarding claims 6 and 7, modified Murashige additionally teaches that the inorganic layers may be between the polarizer and the protective film and between the polarizer and the underlying retardation films as they are applied to both sides of the polarizing layer (Yasui, [0010]).
Regarding claim 8, modified Murashige additionally teaches that it would be beneficial to apply a pressure sensitive adhesive to the inorganic layers of the polarizing film in order to improve adhesivon of the inorganic layer (see Yasui, [0016] – [0021], [0032], pressure sensitive adhesive layer 30, which may include a silane coupling agent and binder or resin, [0019], [0025]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included an adhesive layer directly next to the inorganic layer in order to effectively attach the inorganic layer (and thus the polarizing film as a whole) to adjacent layers (i.e., the retardation films, see Yasui, [0025]). 
Regarding claim 9, Marashige additionally teaches that the retardation films may include a half waveplate and a quarter waveplate (e.g., [0026], and Fig. 2, layers 60 and 20, [0029]). 
Regarding claim 10, Murashige teaches a display device including a display panel (e.g., [0002], [0109], [0146]) having an optical film comprising a polarizing layer (e.g., PVA film including iodine dye, [0031], [0014], and see Fig. 2, layer 10, [0027] – [0030]), and a phase retardation film under the polarizing layer ([0027] – [0030], retardation layers 20, 60). Murashige additionally teaches the inclusion of a barrier layer (e.g., Fig. 2, layer 30, [0108]). 	Murashige fails to specifically teach the inclusion of the inorganic barrier layer such that it is applied to a surface of the polarizing layer. However, in the same field of endeavor of polarizing films for use in display devices (e.g., [0002], [0003]), Yasui teaches a polarizing film having inorganic barrier layers on either side (e.g., [0010]) and wherein the inorganic barrier layers have water vapor permeability of less than 5 g/m^2*day ([0013]) and may be made of a non-polar inorganic material (e.g., an oxide of silicon, [0058]). Yasui additionally teaches the thickness of the inorganic layer of less than 1000 nm ([0063]). It therefore would have been obvious to have applied inorganic barrier layers to either side of the polarizer of Murashige either in addition to (or as a substitution of) the barrier layer of Murashige in order to prevent the polarizing layer from absorbing water and thus to protect the polarizing layer itself from degradation due to water vapor ([0003]).
Regarding claims 11 and 12, modified Marashige additionally teaches that the inorganic barrier layers may be made of, for example, a silicon oxide or a silicon nitride (see Yasui, [0058], [0060], e.g., such as SiO2, commonly referred to as silicon oxide).
Regarding claims 13 and 14, Murashige additionally teaches the inclusion of a protective layer over the polarizer and that it may be made of, e.g. TAC (Murashige, [0148]). Modified Murashige additionally teaches that the inorganic layers may be between the polarizer and the protective film and between the polarizer and the underlying retardation films as they are applied to both sides of the polarizing layer (Yasui, [0010]).
Regarding claim 15, modified Murashige additionally teaches that the inorganic barrier layers may be disposed directly on the polarizing film (see Yasui, [0030], Fig. 1(b)). 
Regarding claim 16, modified Murashige additionally teaches that it would be beneficial to apply a pressure sensitive adhesive to the inorganic layers of the polarizing film in order to improve adhesivon of the inorganic layer (see Yasui, [0016] – [0021], [0032], pressure sensitive adhesive layer 30, which may include a silane coupling agent and binder or resin, [0019], [0025]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included an adhesive layer directly next to the inorganic layer in order to effectively attach the inorganic layer (and thus the polarizing film as a whole) to adjacent layers (i.e., the retardation films, see Yasui, [0025]). 
Regarding claim 18, Murashige additionally teaches the inclusion of a protective layer over the polarizer and that it may be made of, e.g. TAC (Murashige, [0148]).

Claim(s) 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Yasui as applied to claims 10 and 18, above, and further in view of Bok et al. (US 2018/0122863, “Bok”).
Regarding claim 17, 19, and 20, Murashige fails to specifically teach the inclusion of a functional layer in the display device, however, in the same field of endeavor of display devices and layers for use therein ([0003], [0004]), Bok teaches to include a touch-sensing as well as additional functional layers such as a fingerprint-recognition functional layer (or layers) in order to provide the device with touch sensing and fingerprint sensing functions, which may be useful to a user as a security measure, in financial transactions, and in control of the device system ([0005], [0006], [0008] - [0010], [0066], Fig. 3D, [0077]). Bok teaches generally that the sensing and fingerprint recognition layers may be provided over the display panel, which may include a polarizer layer (Fig. 3D, [0079] – [0081]) and additionally teaches that the sensing layers may include a metallic component ([0084]). It therefore would have been obvious to have included functional layers such as a fingerprint recognition layer and a touch sensing layer in the display of Murashige in order to provide the device with touch sensing and fingerprint sensing functions, which may be useful to a user as a security measure, in financial transactions, and in control of the device system ([0005], [0006], [0008] - [0010], [0066], Fig. 3D, [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782